Citation Nr: 0920884	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-19 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served in the United States Army from September 
1942 to February 1946.  He died in August 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The appellant, the Veteran's 
surviving spouse, perfected an appeal of that decision. 

The appellant requested a hearing before a member of the 
Board, as indicated by the June 2006 VA Form 9.  The 
appellant was notified by an August 2006 letter that a Travel 
Board hearing would be held on September 26, 2006 before a 
member of the Board.  The appellant, however, failed to 
attend the hearing.  Accordingly, the issue was certified to 
the Board for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has not received proper VCAA notice in 
compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The Hupp decision provides, in part, that VA must perform a 
different analysis depending upon whether a veteran was 
service-connected for a disability during his or her lifetime 
when adjudicating a claim for DIC.  Section 5103(a) notice 
for a DIC case must include:

(1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time 
of his or her death; (2) an explanation of the 
evidence and information required to substantiate a 
DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC 
claim based on a condition not yet service-
connected.  

In addition, the content of the section 5103(a) notice letter 
will depend upon the information provided in the claimant's 
application.  While VA is not required to assess the weight, 
sufficiency, credibility, of probative value of any assertion 
made in the claimant's application for benefits, the letter 
should be "tailored," and must respond to the particulars of 
the application submitted.  Here, the December 2004 and March 
2005 VCAA letters were not sufficiently tailored as they did 
not provide a statement of the service-connected conditions 
nor did they provide an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  Further, there was no 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition.  The VCAA letters, in a conclusory 
manner, stated that "the evidence must show that the veteran 
died on active duty or that he died from a service-connected 
injury or disease."

The appellant asserts that the Veteran died from a service-
connected injury or disease, namely his scars in that the 
scar tissue made it difficult for his bed sores to heal 
properly, wherein he subsequently developed Urosepsis.  The 
appellant also asserts that her husband died from non-service 
connected injuries that are not yet service connected.  
Specifically, she stated that the Veteran had damage to his 
lungs from his plane crash in service (smoke inhalation), 
which made him more susceptible to pneumonia.  (See September 
2004 Written Statement).  She also asserts that the Veteran's 
cerebrovascular disabilities may be related to his service-
connected disabilities.  (See Appellant Brief dated in April 
2009).  

It appears from the evidence of record that the appellant did 
not appreciate the medical evidence needed to prove her claim 
as evidenced by her various written statements.  (See 
December 2004 written statement).  To the extent the 
appellant through her written statements is attempting to 
provide medical evidence concerning the existence of the 
claimed disability and/or causation, it is well-established 
that an opinion of a person without medical training or 
experience on medical matters such as diagnosis and etiology 
is entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  The Board notes that the appellant 
made reference to a doctor that told her that Veteran's 
service-connected disabilities played a factor in his demise.  
(See December 2004 Written Statement).  A written opinion 
from a qualified health care professional regarding causation 
of the Veteran's death may be helpful to her appeal.  The 
appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the appellant a VCAA notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides: (1) a 
statement of the conditions, if any, for 
which a veteran was service-connected at 
the time of his or her death; (2) an 
explanation of the evidence and 
information required to substantiate a 
cause of death claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a cause of death claim based on a 
condition not yet service-connected.  The 
notice letter should be sufficiently 
"tailored," and must respond to the 
particulars of the application submitted, 
as outlined by the Court in Hupp.

2.  After completion of the above 
development, the issue of entitlement to 
service connection for the cause of the 
veteran's death should be reajudicated.  
If the determination of the benefit 
sought on appeal remains adverse to the 
appellant, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



